Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 10/03/2022.
Claims 1-2, 4-7 and 13-17 have been amended.	
Claims 1-17 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 10/04/2022 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Response to Arguments


3.	This office action has been issued in response to amendment filed 10/03/2022. Claims 1-17 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under double patenting rejections as will be discussed below. Accordingly, this action has been made final.
	The double patenting rejections are maintained.


Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,936,346. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17156964
Patent US 10,936,346
Claim 1:
A method comprising, by a client system:

receiving, at the client system via an assistant xbot, a user input comprising at least a speech input and a visual input;

determining, based on the visual input of the user input, a visual analysis result comprising one or more subjects and one or more attributes associated with the one or more subjects, respectively;

determining that the speech input comprises a co-reference to one or more of the subjects from the visual analysis result:

resolving, based on the determined one or more attributes and the co-reference, one or more entities corresponding to the one or more subjects associated with the co-reference; and

presenting, at the client system via the assistant xbot, a communication content responsive to the user input, wherein the communication content comprises information associated with executing results of one or more tasks corresponding to the one or more resolved entities.
Claim 1:
A method comprising, by one or more computing systems: 

receiving, from a client system associated with a first user, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input is a visual modality; 

identifying, based on one or more machine-learning models, one or more subjects associated with the user input based on the visual modality; 

determining, based on the one or more machine-learning models, one or more attributes associated with the one or more subjects, respectively; 

resolving, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; executing one or more tasks associated with the one or more resolved entities; and 

sending, to the client system associated with the first user, instructions for presenting a communication content responsive to the user input, wherein the communication content comprises information associated with the executed one or more tasks.
Claim 16:
One or more computer-readable non-transitory storage media embodying software that is operable when executed by a client system to:

receive, at the client system via an assistant xbot, a user input comprising at least a speech input and a visual input;

determine, based on the visual input modality of the user input, a visual analysis result comprising one or more subjects and one or more attributes associated with the one or more subjects, respectively;

determine that the speech input comprises a co-reference to one or more of the subjects from the visual analysis result:

resolve, based on the determined one or more attributes and the co-reference, one or more entities corresponding to the one or more subjects associated with the co-reference; and 

present, at the client system via the assistant xbot, a communication content responsive to the user input, wherein the communication content comprises information associated with executing results of one or more tasks corresponding to the one or more resolved entities.
Claim 16:
One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 

receive, from a client system associated with a first user, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input is a visual modality; 

identify, based on one or more machine-learning models, one or more subjects associated with the user input based on the visual modality; 

determine, based on the one or more machine-learning models, one or more attributes associated with the one or more subjects, respectively; 

resolve, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; 

execute one or more tasks associated with the one or more resolved entities; and 

send, to the client system associated with the first user, instructions for presenting a communication content responsive to user input, wherein the communication content comprises information associated with the executed one or more tasks.
Claim 17:
A client system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to:

receive, at the client system via an assistant xbot, a user input comprising at least a speech input and a visual input;

determine, based on the visual input modality of the user input, a visual analysis result comprising one or more subjects and one or more attributes associated with the one or more subjects, respectively;

determine that the speech input comprises a co-reference to one or more of the subjects from the visual analysis result:

resolve, based on the determined one or more attributes and the co-reference, one or more entities corresponding to the one or more subjects associated with the co-reference; and

present, at the client system via the assistant xbot, a communication content responsive to the user input, wherein the communication content comprises information associated with executing results of one or more tasks corresponding to the one or more resolved entities.
Claim 17:
A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 

receive, from a client system associated with a first user, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input is a visual modality; 

identify, based on one or more machine-learning models, one or more subjects associated with the user input based on the visual modality; 

determine, based on the one or more machine-learning models, one or more attributes associated with the one or more subjects, respectively; 

resolve, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; 

execute one or more tasks associated with the one or more resolved entities; and s

end, to the client system associated with the first user, instructions for presenting a communication content responsive to user input, wherein the communication content comprises information associated with the executed one or more tasks.



Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
11/16/2022

/HUNG D LE/Primary Examiner, Art Unit 2161